Case 1:19-cv-24512-JEM Document 70 Entered on FLSD Docket 05/19/2021 Page 1 of 1




                        UNITED STATES DISTRICT COURT FOR THE
                            SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION
                  Case Number: 19-24512-CIV-MARTINEZ-OTAZO-REYES

  LILIANA MUNOZ,
        Plaintiff,

  vs.

  DOLLAR TREE STORES, INC.,
        Defendant.
  _____________________________________/

   ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
         THE MATTER was referred to the Honorable Alicia M. Otazo-Reyes, United States
  Magistrate Judge, for a Report and Recommendation on Plaintiff’s Motion for Adverse Inference
  Instruction (“Motion for Sanctions”), [ECF Nos. 44, 61]. Magistrate Judge Otazo-Reyes filed a
  Report and Recommendation, [ECF No. 67], recommending that the Motion for Sanctions be
  denied. The Court has reviewed the entire record and notes that no objections have been filed.
  After careful consideration, it is hereby:
         ADJUDGED that United States Magistrate Judge Otazo-Reyes’s Report and
  Recommendation, [ECF No. 67], is AFFIRMED and ADOPTED. Accordingly, it is:
         ADJUDGED that
         1.      Plaintiff’s Motion for Sanctions, [ECF No. 44], is DENIED.
         DONE AND ORDERED in Chambers at Miami, Florida, this 18th day of May, 2021.




                                                    ____________________________________
                                                    JOSE E. MARTINEZ
                                                    UNITED STATES DISTRICT JUDGE
  Copies provided to:
  Magistrate Judge Otazo-Reyes
  All Counsel of Record
